         Case 1:20-cv-00157-ABJ Document 126 Filed 12/02/20 Page 1 of 1


                                                                                filed
                                                        u S.^DISJPJCT COURT
                    IN THE UNITED STATES DISTRICT COURT             WYOMING'
                        FOR THE DISTRICT OF WYOMING                     2020 DEC-2 PHDOiO
                                                                       HARGARCmTKip.CLERK
 CHUCK PETTI,PAUL SPIVAK,
 INTELLITRONIX CORP.,

               Plaintiffs.

        V.                                              Case No. 20-CV-156-ABJ
                                                                   20-CV-157-ABJ
                                                                   20-CV-158-ABJ
 CAMERON DALEY FRAKER,


               Defendant,



                        ORDER ON STATUS CONFERENCE


       THIS MATTER came before the Court on a Status Conference on December 2,

2020. The Court hereby orders the Motion Hearing set for December 4, 2020 is

VACATED due to Defense counsel's illness. It further orders Defense counsel to file a


brief regarding the conflict of law issues by December 16, 2020. Plaintiffs' counsel will

have 10 days following the filing ofthat briefto respond. Plaintiffs' counsel is also ordered

to direct this Court to the Ohio Court's orders regarding discovery related to USLG's

intervention. The Court will determine whether a new setting is necessary for a motion

hearing at a later date and will set another status/scheduling conference after the pending

motions are disposed of.

       Dated this        day of December, 2020.

                                  ..                       1Y/.y       6
                                   Alan B. Johnscm
                                   United States District Judge
